Citation Nr: 0912382	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1961 to July 1966.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2005 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
granted service connection for diabetes mellitus, rated 20 
percent, effective April 29, 2003.  A Travel Board hearing 
was held before the undersigned in July 2007.  A transcript 
of the hearing is associated with the Veteran's claims file.  
The case was before the Board in October 2007, when it was 
remanded for additional development.  In July 2008, the Board 
again remanded the claim for further development.  


FINDING OF FACT

The Veteran's diabetes mellitus requires a restricted diet 
and insulin injections; it is not shown that the diabetes has 
required regulation of activities.  


CONCLUSION OF LAW

A rating in excess of 20 percent for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As the rating decision on appeal granted service connection, 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2006 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating.  Notably, March 2006 and October 2007 letters also 
provided him with general disability rating and effective 
date criteria.  He has had ample opportunity to 
respond/supplement the record regarding his claim, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  He 
has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements).  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for numerous VA examinations.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.    

B.	Factual Background

June 1998 to October 2004 VA outpatient treatment records 
include a July 1999 report that shows the Veteran was 
receiving treatment for diabetes mellitus.  
On December 2004 VA examination it was noted that the 
Veteran's diabetes mellitus was diagnosed in 1996.  He was 
currently taking oral medication.  He denied any functional 
loss or significant effect of diabetes on his daily 
activities.  

February 2005 to May 2006 VA outpatient treatment records 
show the Veteran was receiving ongoing treatment for 
diabetes, which was controlled by diet and medication.  

At an August 2006 hearing before a decision review officer, 
the Veteran testified that he was being treated for diabetes 
by diet and medication.  Upon being asked whether any medical 
professional had told him to restrict his activities because 
of diabetes, he stated: "Not because of the diabetes, but 
because of my heart."  

On October 2006 VA examination, the Veteran denied episodes 
of ketoacidosis or hypoglycemia requiring hospitalization.  
It was noted that he was not on a restricted diet; that he 
was not on insulin, but was taking oral medications; and that 
his activities were not restricted due to diabetes.  The 
examiner's assessment was that the Veteran's diabetes 
mellitus was poorly controlled, as shown by laboratory 
studies.  

At the July 2007 Travel Board hearing, in response to 
questioning by his representative whether any medical 
professional had restricted his activities because of his 
diabetes, the Veteran responded, "No."  He also testified 
that his blood sugar was not easily controlled, but 
fluctuated significantly.  He indicated that he could not be 
very active due to his heart problems.  

December 2006 to September 2007 VA outpatient treatment 
records include a December 2006 report instructing the 
Veteran to avoid strenuous activities and heavy lifting for 
two weeks (due to groin problems).  August 2007 treatment 
reports show that the Veteran was receiving insulin, and was 
advised to exercise (with consideration of exertional angina 
and coronary artery disease).  

April to October 2007 VA outpatient treatment records include 
a September 2007 treatment report "strongly" advising the 
Veteran to exercise regularly in connection with his diabetes 
mellitus.  An October 2007 treatment report notes the Veteran 
stated he was unable to get much exercise, but was trying to 
do more.  

On November 2007 VA examination, the Veteran denied 
hospitalization for his diabetes, episodes of hypoglycemia, 
or weight loss.  He reported he was on a restricted diet and 
twice-daily (morning and evening) insulin, and also took an 
oral hypoglycemic agent.  The examiner noted there was 
evidence of increased severity of the Veteran's diabetes as 
his medications had been upgraded from oral medication to 
insulin twice daily.  

On August 2008 VA examination, it was noted that the 
Veteran's current treatment regimen for diabetes included 
both insulin and oral medication.  There was no history of 
hospitalization or surgery for diabetes, or for episodes of 
hypoglycemic reactions or ketoacidosis.  The examiner noted 
the Veteran was not restricted in his ability to perform 
strenuous activities, but was instructed to follow a 
restricted/special diet.  There had been no weight change.  
The examiner opined that the effects of the Veteran's 
diabetes on his usual daily activities included:  chores, 
mild; exercise, moderate; sports, prevents; recreation, none.  

C.	Legal Criteria and Analysis

At the outset, it is noteworthy it has been established that 
the Veteran has various complications of diabetes which are 
also service connected.  The ratings for the complications 
were either the subject of a prior Board decision, or were 
not appealed by the Veteran, when assigned.  Therefore, the 
propriety of the ratings for the various complications is not 
for the Board's consideration at this time.  

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Diabetes mellitus is rated under Code 7913, which provides 
for a 10 percent rating when the disease is managed by a 
restricted diet only; a 20 percent rating is warranted when 
the diabetes requires insulin and a restricted diet, or an 
oral hypoglycemic agent and a restricted diet; a 40 percent 
rating is warranted when insulin, a restricted diet, and 
regulation of activities are required; a 60 percent rating is 
warranted when insulin, a restricted diet and regulation of 
activities are required, along with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care-provider plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately rated.  38 C.F.R. § 4.119.  Note 1 following Code 
7913 provides that compensable complications of diabetes are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Code 7913.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

What distinguishes the schedular criteria for the currently 
assigned 20 percent rating for diabetes from those for the 
next higher rating of 40 percent is that in addition to 
requiring diet and insulin for control, the diabetes also 
must require regulation of activities.  [The Board notes that 
the criteria for the progressively increasing ratings for 
diabetes are stated in the conjunctive rather than the 
disjunctive, i.e., each level of increase in the rating 
requires additional criteria which must all be met to warrant 
the increase in the rating.]  The record does not show that 
at any time during the appeal period the veteran's diabetes 
has required regulation of his activities (he was once 
instructed to avoid strenuous activity due to groin 
problems); indeed, he has been encouraged to exercise to the 
degree permitted by his various other disabilities.  See 2007 
VA treatment records and report of August 2008 VA 
examination.  And the Veteran himself has denied that his 
diabetes requires regulation of activities.  See August 2006 
RO and July 2007 Travel Board hearing transcripts.  The 
evidence does not show that at any time during the appeal 
period manifestations of the Veteran's diabetes mellitus 
satisfied, or approximated, the criteria for the next higher, 
40 percent, rating.  See 38 C.F.R. § 4.7.  Consequently, such 
rating is not warranted.   

The record does not suggest, nor does the Veteran allege, 
that his diabetes mellitus has required frequent 
hospitalization (hospitalization has specifically been 
denied), or caused marked interference with employment (he 
retired in 1994), or involved other factors of like gravity 
so as to warrant referral for extraschedular consideration 
under 38 C.F.R. § 3.321.  

The preponderance of the evidence is against the Veteran's 
claim.  Consequently, the benefit of the doubt doctrine does 
not apply.  The claim for increase must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


